TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00552-CV


Constellation Energy Commodities Group, Inc., Appellant

v.

Public Utility Commission of Texas, Appellee




DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


M E M O R A N D U M   O P I N I O N

		The Public Utility Commission of Texas has filed a Motion to Extend Abatement
Pending Adoption of Amended Rule.  The deadlines in this case were originally abated on
February 27, 2007, effective until June 25, 2007.  We grant the motion.
		This appeal is abated until further order of this Court.  The parties may file a motion
to lift the abatement based on changed circumstances.  This Court's order staying enforcement of
portions of the challenged rule, signed September 29, 2006, and modified by order signed
January 12, 2007, remains in effect.  The Public Utility Commission of Texas shall file a report on
the status of this case by August 20, 2007.

  						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Abated
Filed:   July 13, 2007